Title: Intelligence from Bilbao and Other Places, 3 July 1779
From: Kéralio, Agathon Guynement, chevalier de
To: American Commissioners,Franklin, Benjamin


During the months covered by the present volume there was a considerable decline in the volume of intelligence collected by the chevalier de Kéralio and given to Franklin for eventual forwarding to Congress. Kéralio was absent from Paris for much of the period and made arrangements to provide such information during his absence, but from late August until the end of October the flow of information came to a complete halt. As in past volumes we provide the first of the intelligence reports as a sample and summarize the remainder; unless otherwise noted the items are in French and at the National Archives. The other items are the following:
(I) Bordeaux, July 6: This item reports on construction undertaken in the port for the French navy and relays information from the captain of a Spanish merchant ship that the Franco-Spanish squadron at La Coruña had sailed.
(II) Cadiz, July 6: The Spanish fleet sailed from here on June 22 and it is said it will rendezvous with the French fleet off La Coruña. It is also said Gibraltar is blockaded by land and sea.
(III) London (?), no date, but written on or after July 12: Enclosed are two newspapers, which have raised our spirits. People take little notice of General Mathew’s return from Virginia and his silence regarding the supporters we have been told would rally to the king’s standard. The public is indifferent to the danger of an invasion of Ireland, but I believe the government finally is thoroughly frightened. It is rumored we are now willing to negotiate on terms we rejected a short while ago.
(IV) Bayonne, July 13: A courier bearing dispatches from Admiral d’Estaing is expected to pass through here tonight or tomorrow. In late May his squadron contained nineteen ships of the line with five more under La Motte-Picquet expected; Admiral Byron’s British squadron lacked supplies and had 1800 seamen sick. Eight richly loaded ships from Havana have reached Cadiz. Don Antonio d’Arce has been dismissed from command of the Ferrol squadron.
(V) Brest, July 14: This item reports the arrival of a convoy from Port-au-Prince, a dockyard fire, and other news of the port.
(VI) Morlaix, July 14: The Austrasie regiment has arrived here and has been ordered to embark for India.
(VII) Lorient, July 15: Captain Jones’s squadron, having suffered some damage, entered the port for repairs; one of his ships is being careened, while the others are cruising off Belle-Isle for British privateers.
(VIII) St. Malo, July 15: News has been received from Bayonne and La Coruña. Cannon fire was heard off St. Malo the night of the 10th–11th, reportedly from the French privateer Monsieur. M. de Montbarey [the French war minister] left here yesterday for Brest. All is in readiness both here and at Le Havre [for the invasion of England]; all that remains to be done is to embark the troops and cavalry mounts.
(IX) Cadiz, July 23: The Cadiz fleet comprised of twenty-seven ships of the line has rendezvoused off La Coruña with d’Orvilliers’ fleet. The combined fleet now contains sixty-five ships of the line and approximately thirty smaller ships. Rumors of the safe arrival of the Jamaica convoy in England are unfounded; an outbound convoy for Jamaica has had to put back to the Thames.
(X) No location or date, but probably written in July: The Spanish declaration of war against Britain was published in Madrid on June 28. The importation of English goods, even fish carried by neutral vessels, has been prohibited in Spain. All British subjects have been ordered to leave the country within fifteen days, merchants have been told to list all the English merchandise in their possession, and orders have been sent to seize English ships. A letter of June 30 from Barcelona reports the movement of troops to a camp facing Gibraltar and Venetian ships carrying supplies there have been seized. Preparations continue at St. Malo and Le Havre. Some officers from d’Estaing’s squadron report the arrival of two ships of the line at Martinique.
(XI) Lorient, August 1: The arming of the ship of the line Ajax is progressing. Two cutters and a number of barks sailed yesterday for the mouth of the Loire. Captain Jones’s squadron is still in the road-stead; he is replacing the English sailors aboard his squadron with some 150 exchanged American sailors and sending the Englishmen back to prison.
(XII) Morlaix, August 1: A small American privateer has brought into this port the English packet boat Dublin, worth 100,000–150,000 l.t. Twenty-four ships from Granville have arrived at St. Malo.
(XIII) St. Malo, August 3: We have no news of the British fleet, which reportedly contains only thirty-five ships of the line. The king [of France] has leased at least 500–600 ships in the various ports. Twenty-seven ships from Granville recently arrived here. The embarkation of cavalry mounts is commencing. We learn from Brest that there are twenty-two ships in the port loaded with provisions. According to the English papers there is much desertion from their militia.
(XIV) Brest, August 9: The frigate Inconstante arrived on the 6th and reported the combined fleet is off Cape Ushant. It is comprised of sixty-six ships of the line, twenty-three frigates and corvettes, two bomb vessels, and six fire ships. There were few sick on board the fleet.
(XV) No location listed, August 10: The convoy from Jamaica has safely reached port. The combined fleet is in the English Channel; d’Orvilliers says the Spanish ships are in the best condition in the world. It is rumored in Paris that d’Estaing has captured St. Vincent and Grenada.
(XVI) Brest, August 11: The frigate Aigrette arrived on the 8th from the fleet in order to put ashore her captain, who is dangerously ill. She reports that four Spanish ships of the line have been detached. Ten supply ships have been sent to the fleet. Some ships are being readied to embark 2,000–3,000 horses.
(XVII) Bordeaux, August 15: Two recently constructed warships have been given masts. According to letters from Cadiz a supply ship en route to Gibraltar has been captured. All is in readiness at the Spanish camp to begin in the autumn the siege of Gibraltar.
(XVIII) Brest, August 18: Nine provision ships left to join the fleet. Various prizes and cargo ships have arrived here.
(XIX) Morlaix, August 19: The cargo of the Dublin has been put ashore and is appraised at 40,000 écus. The privateer Duchesse de Chartres awaits a favorable wind to sail.
(XX) No location, [c. August 20]: A London banker writes his correspondent in Paris that an English frigate entering port reports the combined fleet contains sixty-six ships of the line. A neutral ship brought the same news to a French port. The frigate Iphigénie has captured a British frigate. St. Malo is still ready to embark troops as soon as ordered. The frigate Néréide has been launched here.
(XXI) Toulon, August 20: The frigate Aurore returned here with four prizes she took off Algiers. Her captain asked the bey of Algiers not to furnish stores to the English squadron at Gibraltar. The construction of warships here is proceeding with alacrity; work continues even on Sundays and feast days. A prize moored near here caught fire and exploded.

(XXII) Brest, August 25: The frigate Junon arrived here with the prize Ardent, 64; she left the combined fleet off Plymouth, while the British fleet was off Lizard Point.
(XXIII) Extract from a letter from London, October 30: The American privateer General Glover, captured by Admiral Byron, reported having seen d’Estaing’s fleet off South Carolina. Byron is blamed here for not sending the prize directly to New York to warn of d’Estaing’s approach, which could cause great trouble to General Clinton. As of September 17, 4,000 troops were being readied at New York for an expedition to the southward. We are concerned about Jamaica. Admiral Rodney is preparing a fleet of four or five ships of the line and about thirty merchant ships.
 
Bilbao, 3 Juillet [1779]
Un négociant arrivé depuis peu de Gibraltar où il a fait un Séjour de 4 mois rapporte que la garnison de cette Place est d’environ 4000 hommes tout compris; que le Gouverneur a fait afficher que ceux qui voudroient rester dans la Place, eussent à Se pourvoir de vivres pour trois mois; mais que cela étoit impossible dans l’exécution, le Peuple n’étant composé que de Genois, de Juifs et de quelques Ecossois tous misérables; et qu’enfin il étoit persuadé que cette Place ne pouvoit pas tenir plus de 4 mois, Si elle etoit bloquée exactement.
